Title: To James Madison from James H. Hooe, 13 October 1810
From: Hooe, James H.
To: Madison, James


Sir,Alexa. Oct 13. 1810.
I have receieved [sic] another parcel of Sheep from Mr Jarvis of Lisbon, and he writes me that you are to select two Ewes from the whole parcell. As I saw a Letter from Mr Jarvis to your Excy., I did suppose you wou’d have sent ’ere now for these Sheep, and as I am desirous of making some dispositions of them, I have to request that you’ll send down for yours as soon as convenient. I have the honor to be sir Your Obt Servt
J H. Hooe
